Tuohy, P. J., concurs. Niemeyer, J., dissents. The majority opinion is based on a misconception of the opinion in Fisher for use of Kiniry v. Associated Underwriters, Inc., 294 Ill. App. 315, and its application to the facts of the instant case. In the Fisher case, as in the case before the court, the garnishee, hereafter called the insurer, set up the cancellation of its policy as a defense to the claim of the beneficiary plaintiff, hereafter called plaintiff, and judgment was entered for the insurer upon a verdict directed by the court. The order of events, as stated in the Fisher opinion, is as follows: March 13, 1933, insurer issued its policy for one year in consideration of a premium to be paid in equal instalments in 30, 60 and 90 days; July 11 insurer wrote Fisher, the insured, that unless the premium was paid on or before 12 o’clock noon July 17 it would cancel the policy upon its books for nonpayment of the premium; July 24 the agent of insurer who had procured the business, accepted $10 from Fisher to apply on the premium; insurer refused to accept this sum; the agent attempted to return it but there is no evidence that Fisher received it; July 31 insurer canceled the policy on its books but dated the cancellation back to July 17; August 6 plaintiff sustained injuries for which she later obtained a judgment against Fisher; September 26 insurer wrote Fisher that the policy had been canceled as of July 17 and asked for an earned premium of $12.45. The Appellate Court held that the letter or notice of July 11 was not of itself a cancellation of the policy, and said (320, 321): “In addition to this, as before stated, the evidence shows that the employee who was to have done the canceling of the policy on the books of the company, did not do so until July 31, 1933, but that she dated the cancellation as of the 17th. In the meantime, the evidence tends to show that $12, or some similar amount, had been paid to the agent Unger, whom the evidence shows had accepted payment on account of the premium, as had been his custom as well as the custom of other agents working for the company. Therefore, there is a question as to ivhether or not the cancellation could he considered as effectuated (Emphasis mine.) The insurer denied Unger’s authority to represent it in collecting the premium, but the court said (323), “Whether or not Unger was an agent of the company, the extent of his authority and whether or not he bound the company by his actions, were all questions of fact and they should have been submitted to the jury.” For the error in directing the verdict and for other reasons mentioned in the opinion the case was reversed and the cause remanded for a new trial. There is no holding or intimation that, in the absence of the acceptance by Unger of the premium the cancellation of the policy would have been ineffectual. No question of waiver or default or estoppel arises in the case before this court. The policy before us authorizes cancellation by the insurer, and plaintiff concedes that insurer had the right to “cancel its policy of insurance by giving five (5) days written notice of its intention so to do.” On March 1, 1945, insurer notified the insured that it would cancel the policy on March 16 unless a labor report was furnished. Insurer does not contend that this letter alone effected a cancellation of the policy. It was a prerequisite to cancellation. It appears without contradiction that on April 1 insurer canceled the policy on its records. This was a complete and effective cancellation. What followed was supplementary but not essential to cancellation. The policy did not provide for notice to the insured of the actual cancellation of the policy. It expressly provided that “No payment or tender of unearned premium shall be a condition precedent to an effective cancellation.” However, by letter dated April 6 insurer advised the insured that it was cancelling the policy as of April 1, and enclosed its check for $34, which recited on its face that it was a return of the regular dividend and credit due on account of the cancellation of the policy as of April 1. The insured accepted the cancellation without protest and on April 16, after the injury to plaintiff, acknowledged receipt of notice of the cancellation of his policy and commenced negotiations for a new policy, which was issued April 23. No premiums were paid by the insured for the period between April 1 and the issuance of the new policy April 23. The policy was not in force on April 9, 1945, when plaintiff was injured. The trial court properly directed a verdict, and the judgment should be affirmed.